Exhibit 99.6 U.S. SILVER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE 2nd QTR ENDED JUNE 30, 2011 DATED AUGUST 11, 2011 Disclosure Regarding Forward-Looking Statements This Management Discussion and Analysis contains forward-looking statements that include risks and uncertainties.Some factors that could cause actual results to differ materially from those indicated in such forward-looking statements include changes in the prevailing price of resources, commodities and unforeseen difficulties in operations, which would affect future revenue and costs of production.Other factors that could affect actual results are uncertainties pertaining to government regulations, both domestic as well as foreign, and the changes within the capital markets (see Risk Factors).Other risks may be detailed from time to time in U.S. Silver Corporation’s public filings, which are available on the Canadian System for Electronic Document Analysis and Retrieval (SEDAR) at www.sedar.com. U.S. Silver Corporation Management’s Discussion and Analysis Table of Contents Management Discussion and Analysis 1 Overview 1 Highlights 1 Results of Operations 4 Summary of Quarterly Results 6 Liquidity 6 Capital Resources 8 Risk Factors 9 Critical Accounting Policies and Estimates 10 Changes in Accounting Policies 13 Financial Instruments and Other Instruments 13 Capital Structure 14 Disclosure Controls and Procedures 15 International Financial Reporting Standards 16 Unless otherwise indicated, in this Management Discussion and Analysis all reference to “dollar” or the use of the symbol “$” are to the United States of America dollar and all references to “CA dollars” or “CA$” are to the Canadian dollar.Additionally, percentage changes in this Management Discussion and Analysis are based on dollar amounts before rounding. U.S. Silver Corporation Management Discussion and Analysis Quarter Ended June 30, 2011 Management Discussion and Analysis In this report the Management of U.S. Silver Corporation presents operating highlights for the three- month and six-month periods ended June 30, 2011 as well as comments on plans for the future.The financial information is presented in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”), which are also used in the presentation of financial statements for the three-month and six-month periods ended June 30, 2011 (“Q2-2011” and “H1-2011”, respectively).This report should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2010 and the accompanying notes (“FS2010”).The data on production is given in Imperial units which are used widely in the United States.Further information on U.S. Silver Corporation can be obtained from the website of SEDAR (www.sedar.com).This Management Discussion and Analysis has been prepared as of August 11, 2011. The following text contains forward-looking information.Therefore, please read carefully the “Disclosure Regarding Forward-Looking Statements” on the cover page of this report. Overview U.S. Silver Corporation (the “Company” or “U.S. Silver”) is engaged in the production, exploration and development of silver resources in northern Idaho, United States.The Company is listed on the TSX Venture Exchange trading under the symbol “USA” and also trades “over the counter” in the United States of America on the OTCQX market under the symbol “USSIF” and in Germany on the Frankfurt Stock Exchange “DB Frankfurt” under the symbol “QE2”.The primary assets of U.S. Silver’s wholly-owned subsidiary, U.S. Silver-Idaho, Inc. (“USI”), are the operating Galena Mine and the adjoining, but non-operating, Coeur Mine and Caladay Project in the Coeur d’Alene Mining District of northern Idaho.These mines have a long mining history with a combined production of over 220 million ounces of silver and associated by-product metals of copper and lead over a modern production history of more than fifty years. Highlights During the quarter, silver production totalled 648,322 ounces, an increase of 31% compared to Q1-2011.Silver sales in the quarter totalled 755,040 ounces, increasing 60% compared to Q1-2011 due to the timing of shipments.Combined with record high silver prices revenue increased 60% to $30.8 million as compared to Q1-2011.The higher volumes lead to a 22% decrease in cash operating costs to $15.39 in Q2-2011. During the first half of 2011 silver production totalled 1,142,685 ounces which was 4.6% (55,767 ounces) lower than first half 2010 production of 1,198,452 ounces.Lead production increased 9.4% (258,061 pounds), from 2,736,358 pounds in H1-2010 to 2,994,419 pounds in H1-2011, and copper production increased 16.3% (81,267 pounds), from 499,858 pounds in H1-2010 to 581,125 pounds in H1-2011.Lower silver production levels were the result of mining at lower head grades even though 5.0% more tons were mined and milled (111,427 in H1-2010 vs. 117,010 in H2-2011).The Company continued to make investments in infrastructure in the first half of 2011 with capital expenditures of $4.5 million for mine development and $1.7 million for fixed assets.Additionally, targeted repairs and maintenance were made to improve the Galena Mine during the six months ended June 30, 2011. Page 1 of 16 U.S. Silver Corporation Management Discussion and Analysis Quarter Ended June 30, 2011 Silver sales totalled 1,193,083 ounces in H1-2011 compared to 1,313,566 sold in H1-2010.The timing of concentrate shipments influences the period in which revenue is recorded since sales are not recognized until shipments are received, weighed and sampled by the smelter which can lead to some variability quarter to quarter Cash cost per silver ounce produced increased 30% from $12.68 per ounce in H1-2010 to $16.50 per ounce in H1-2011.The primary causes for the higher costs were continued repair and maintenance work at higher than budgeted rates in response to increased regulatory attention, 2011 repairs related to seismic activity which occurred in December 2009, and lower than projected grade in some high production headings. Higher metal prices resulted in improvements in cash provided by operations that totalled $19.5 million in H1-2011 compared to $5.3 million in H1-2010 and $8.9 million for the year ended December 31, 2010.Working capital increased to $31.1 million in Q2-2011 from $11.8 million at December 31, 2010.The Company ended H1-2011 with $21.8 million in cash compared to $5.4 million at December 31, 2010. During the first half of 2011 (“H1-2011”) the Company completed 409 feet of raise development, 1,083 feet of track development and 1,558 feet of mechanized development drifting; versus 435 feet of raise development, 1,580 feet of track development and 836 feet of mechanized development drifting during the first half of 2010 (“H1-2010”).The raise and track development footage decreased 6% and 31.5%, respectively; H1-2011 versus H1-2010.In the first half of 2011, the Company completed 24,069 feet of exploration drilling, compared to 19,436 feet of exploration drilling in the first half of 2010. The Company plans to increase the rate of underground exploration diamond core drilling during 2011 utilizing four drills to achieve 65,000 to 70,000 feet of drilling for the year.The 2011 drilling program is intended to define reserves, upgrade resources, and to delineate new viable silver and lead veins.Exploration drilling totalled 49,434 feet in 2010 and 13,669 feet in 2009. On July 28th, 2011 the Company issued a Notice of Acceleration to all warrant holders from a bought deal private placement that closed on September 29, 2010, subject to the terms, covenants, conditions and provisions of the September 29, 2010 warrant indenture.The Company has also issued an acceleration notice to all holders of broker options issued on September 29, 2010.As the common shares of US Silver have traded above $0.45 for twenty consecutive trading days since June 29, 2011, US Silver has provided notice to all warrant and broker option holders that the warrants and broker options will expire at 5:00 pm (Toronto time) on August 29, 2011, being no less than 30 days following the date of the acceleration notice.The Company originally issued 13,282,500 warrants exercisable at a price of $0.35 and 1,593,900 broker options exercisable at $0.26 as part of the bought deal private placement. As previously reported, year-end reserves have once again increased in excess of production and have reached 21.9 million ounces of proven and probable silver reserves, an increase of 242,700 ounces after replacing production of 2.3 million ounces as detailed in the reserves and resources summary tables below.The exploration program continues to cost effectively add reserves at modest expenditure levels, and the rate of reserve addition is expected to increase as the program is expanded in 2011.The Company has increased proven and probable reserves by 115% since 2006 after producing more than 7 million ounces over the same period. On November 10, 2010 the Company entered into a forward sales agreement with Auramet Trading LLC for the sale of silver at a fixed price through 2011.U.S. Silver has secured a minimum price of silver at US$27.50 per ounce on 500,000 troy ounces, representing approximately 20% of the estimated 2011 production.The 500,000 ounce program covers equal quantities of silver for each calendar month during 2011.As security, U.S. Silver has provided an interest earning cash collateral deposit of US$3,000,000 and has been granted a margin credit facility.This margin requirement will decrease as silver volumes are delivered throughout the 2011 year.As of August 11, 2011 approximately 290,000 ounces of silver have been delivered.This was a risk mitigation strategy to cover costs related to the redevelopment of the Coeur mine while still providing upside on the remaining 80% of expected production.High volatility in the price of silver and uncertainty over the timing of future price movements during a period of mine development were important factors in this decision. Page 2 of 16 U.S. Silver Corporation Management Discussion and Analysis Quarter Ended June 30, 2011 In the first half of 2011, the workforce had five lost time accidents and, as of July 25, 2011, completed a total of 34 days since the last lost time accident which occurred on June 21, 2011.A series of health and safety initiatives were instituted during 2009 and continued into 2011, including in-house safety audits, increased presence of safety personnel in work areas, increased safety meetings and re-directing U.S. Silver’s working relationships with regulatory agencies through constructive engagement. As a narrow vein mine, production will display a degree of variability depending on a number of timing factors, but in the longer term, Management is confident that production levels will average in excess of 2.4 million ounces per year under the current mine configuration exploiting the known resources as stated in the December 31, 2010 43-101 reserve estimate.Investigations are continuing to identify and analyze production expansion opportunities to better utilize milling capacity which, it is expected, will be funded and justified by current high silver prices and existing cash resources. The Company continues to plan for the re-development of the Coeur mine and has prepared initial development, mining and exploration plans.Additional exploration drilling to better define the resource and optimize the development program has commenced.U.S. Silver has completed 4,022 feet of diamond drilling at the Coeur Mine in May, June and July of 2011.Drilling has been focused upon validating resource blocks local to the 3400 level, 425 Vein as applicable to prefeasibility.All drill hole penetrations within the outlined resource blocks proved positive.Additional, sub-track resources have been defined with subsequent adjacent exploration drilling.Re-evaluation of the resource blocks with the updated drilling results is currently being conducted.Expected costs of re-development are $7 million, and expected annual production once the mine is fully operational is expected to be 500,000 ounces of silver.The volumes can be easily accommodated within existing milling capacity. The Company is subject to regulation from various local, state and federal agencies.Chief among these is the federal Mine Safety and Health Administration (“MSHA”) for safety issues and the Environmental Protection Agency (“EPA”) and the Idaho Department of Environmental Quality (“IDEQ”) for environmental issues.The Company has ongoing negotiations with both MSHA and EPA concerning citations or potential citations and associated financial penalties.The Company expects to resolve such negotiations without disruption of production or material financial consequences. Page 3 of 16 U.S. Silver Corporation
